Citation Nr: 0000702	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-15 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for macular 
degeneration.

3.  Entitlement to service connection for a prostate 
disorder, with urinary problems.

4.  Entitlement to service connection for peripheral 
neuropathy, with weakness in the legs and numbness in the 
right hand, fingers, and elbow.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for generalized 
arthritis.

7.  Entitlement to service connection for a lung disorder.

8.  Entitlement to service connection for impotence.

9.  Entitlement to service connection for a skin disorder, 
with soft tissue sarcoma, to include as secondary to 
herbicide exposure in Vietnam.

10.  Entitlement to service connection for the residuals of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In his September 1998 Substantive Appeal, the veteran raised 
the issues of entitlement to service connection for sleep 
apnea, bipolar disorder, a left shoulder disorder, a left 
knee disorder, and hemorrhoids.  These claims have not been 
addressed by the RO to date, and the Board therefore refers 
these matters back to the RO for appropriate action.  The 
veteran also raised the issues of entitlement to an 
advisory/independent medical opinion, entitlement to a 
thorough and contemporaneous examination, and entitlement to 
adequate reasons and bases.  The Board would point out, 
however, that these are ancillary issues to the veteran's 
underlying claims; they are not separately appealable issues.  
Rather, determinations regarding whether an examination or an 
advisory medical opinion is warranted may be contested only 
as part of an appeal on the merits of the decision rendered 
on the primary issues by the agency of original jurisdiction.  
See 38 C.F.R. § 3.328 (1999) (regarding independent medical 
opinions).  Similarly, the adequacy of the reasons and bases 
of a decision denying benefits may be contested only as a 
part of an appeal on the merits of the decision rendered on 
the primary issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence of a causal 
relationship between the veteran's current right knee 
disorder and service.

3.  There is no competent medical evidence of a nexus between 
the veteran's current macular degeneration and service.

4.  There is no competent medical evidence of a nexus between 
a current prostate disorder, with urinary problems, and 
service.

5.  There is no competent medical evidence of a nexus between 
the veteran's current peripheral neuropathy and service.

6.  There is no competent medical evidence of a nexus between 
the veteran's current low back disorder and service.

7.  There is no competent medical evidence of a nexus between 
current generalized arthritis and service.

8.  There is no competent medical evidence of a nexus between 
a current lung disorder and service.

9.  There is no competent medical evidence of a nexus between 
current impotence and service.

10.  There is no competent medical evidence of a nexus 
between a current skin disorder and service.

11.  There is no competent medical evidence showing that the 
veteran suffers from any disease that the VA has determined 
to be related to exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The veteran's right knee disorder was incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The claim of entitlement to service connection for 
macular degeneration is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
prostate disorder, with urinary problems, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
peripheral neuropathy, with weakness in the legs and numbness 
in the right hand, fingers, and elbow, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The claim of entitlement to service connection for 
generalized arthritis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The claim of entitlement to service connection for a lung 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  The claim of entitlement to service connection for 
impotence is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

9.  The claim of entitlement to service connection for a skin 
disorder, with soft tissue sarcoma, to include as secondary 
to herbicide exposure in Vietnam, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

10.  The claim of entitlement to service connection for the 
residuals of exposure to ionizing radiation is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Additionally, service 
connection is warranted for certain chronic diseases, 
including arthritis and organic diseases of the nervous 
system, which are manifested to a degree of 10 percent or 
more within one year following separation from service.  38 
C.F.R. §§ 3.307, 3.309 (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his or her claim, and the claim must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must submit medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

As the veteran's DD Form 214 indicates that he is a recipient 
of the Combat Infantryman Badge, the Board would point out 
that 38 U.S.C.A. § 1154(b) (West 1991) provides that, in the 
case of a veteran who engaged in combat with the enemy during 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (1999).  However, 38 U.S.C.A. § 1154(b) 
does not address the questions of the existence of a present 
disability or of a nexus between such disability and service.  
See also Caluza v. Brown, 7 Vet. App. at 507. 

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, as set forth in 
38 C.F.R. § 3.303(b) (1999).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

I.  Right knee disorder

During service, in November 1969, the veteran was placed on a 
temporary profile on account of swelling and pain of the 
right knee.  No right knee problems were noted in the 
veteran's March 1971 separation examination report, and the 
report of a May 1997 VA orthopedic examination, while 
containing diagnoses of a history of chronic right knee 
strain and rule out traumatic arthritis of the right knee, 
indicates no swelling, deformity, or limitation of motion of 
the right knee.  However, the veteran described an in-service 
injury during his January 1998 VA orthopedic examination, and 
the examiner, following a physical examination, rendered a 
diagnosis of a painful right knee since 1970.  

In this case, the veteran's January 1998 VA examiner provided 
an opinion linking the veteran's current right knee disorder 
with his period of service, and there is no competent medical 
opinion of record to contradict this opinion.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  As such, the Board must conclude that the 
evidence supports the veteran's claim for service connection 
for a right knee disorder.

II.  Macular degeneration, a prostate disorder, peripheral 
neuropathy, a low 
back disorder, generalized arthritis, a lung disorder, and 
impotence

The veteran's service medical records are entirely negative 
for any evidence of macular degeneration.  A May 1997 
statement from Gary Pederson, O.D., indicates that the 
veteran had received treatment for his vision since October 
1986 and that he had shown early signs of macular 
degeneration in each eye.  This diagnosis was also noted in a 
June 1997 VA visual examination report and an August 1997 VA 
Agent Orange examination report.

The first medical evidence of record showing a prostate 
disorder is the report of a May 1997 VA urinary examination, 
which contains a diagnosis of prostatism but includes no 
information regarding the etiology of this disorder.  An 
August 1997 VA Agent Orange examination report contains a 
diagnosis of benign prostate hypertrophy, with a history of 
prostatitis.   

In regard to the veteran's claim for service connection for 
peripheral neuropathy, the Board observes that the first 
medical evidence of record showing neurological problems is 
the report of an examination conducted by the Platte Valley 
Medical Group in Kearney, Nebraska in August 1997.  This 
examination revealed probable L5 radiculopathy, as well as 
cervical spine degenerative joint disease and radiculopathy.  
No commentary regarding the etiology of these problems was 
provided.

The first medical evidence of a low back disorder is the 
report of a July 1997 VA spine examination, which contains 
diagnoses of degenerative joint disease and disc disease of 
the lumbar spine and an old compression fracture of L4.  
However, the examiner offered no commentary regarding the 
etiology of these disorders.  VA lumbosacral spine x-rays, 
from August 1997, revealed an old compression fracture of L4 
and degenerative disc disease at L4-L5 and L5-S1.  

During his May 1997 VA orthopedic examination, the veteran 
complained of pain in such joints as the fingers, back, and 
hips.  While this examination revealed no limitation of 
functioning of these specific joints, the examiner rendered a 
diagnosis of a history of arthralgia involving multiple 
joints, probably secondary to degenerative joint disease of 
multiple joints.

With regard to the veteran's claimed lung disorder, the Board 
observes that his VA chest x-rays from May and August of 1997 
were noted to be normal.  Pulmonary function testing results 
from July 1997 indicate that the veteran was a smoker and 
"easily coughs," but spirometry and lung volumes were noted 
to be within normal limits.  A July 1997 VA respiratory 
examination contains diagnoses of cigarette addiction, rule 
out obstructive sleep apnea, and rule out chronic sinusitis.

The first evidence of record pertaining to the veteran's 
claim for service connection for impotence is a May 1997 VA 
genital examination, which revealed an intact penis with no 
evidence of impotence.  The examiner noted that the veteran 
had reported that his high fevers during service contributed 
to his infertility, but the examiner also stated that he did 
not know whether such a causal relationship existed and 
recommended a further urological study.  However, a VA 
urinary examination report, dated in May 1997, contains no 
findings regarding impotence.

Even assuming that the veteran currently suffers from macular 
degeneration, a prostate disorder, peripheral neuropathy, a 
low back disorder, generalized arthritis, a lung disorder, 
and impotence, there is no competent medical evidence of 
record suggesting a nexus between any such disorders and 
service.  There is also no competent medical evidence showing 
arthritis or peripheral neuropathy within one year following 
service.

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion.  However, as the veteran has 
not been shown to possess the requisite medical expertise 
necessary to render either a diagnosis or a competent opinion 
regarding etiology, his lay contentions provide an 
insufficient basis upon which to find his claims to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence).

Accordingly, as well-grounded claims must be supported by 
evidence, not merely allegations, the veteran's claims for 
macular degeneration, a prostate disorder, peripheral 
neuropathy, a low back disorder, generalized arthritis, a 
lung disorder, and impotence must be denied as not well 
grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  As the veteran's claims are not well grounded, the 
VA has no further duty to assist the veteran in developing 
the record to support these claims.  See Epps v. Gober, 126 
F.3d at 1467-68.

III.  Skin disorder

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) (1999) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 3.307(a)(6)(iii) (1999).  In such circumstances, 
service connection may be granted on a presumptive basis for 
the diseases listed in 38 C.F.R. § 3.309(e) (1999).  See 38 
C.F.R. § 3.307(a)(6)(ii) (1999).  For instance, if chloracne, 
or another disease consistent with chloracne, is manifested 
to a degree of 10 percent or more within a year after 
herbicide exposure, or if soft tissue sarcoma is manifested 
to a degree of 10 percent or more at any time after service, 
service connection for such disorders is warranted.

In this case, the first evidence of record of any skin 
disorder is the report of a July 1997 VA skin examination, 
which revealed some comedones on the face, acne pits over 
both cheeks, some dome-shaped lesions over the left 
suprapubic area, some scarring of the medial aspect of both 
arms and of the thighs, and two cystic lesions over the 
posterior chest wall.  The diagnoses were cystic acne and 
questionable chloracne.  Also, the report of an August 1997 
VA Agent Orange examination contains a diagnosis of a skin 
papule, with a history of boils.  

However, there is no evidence of record suggesting soft 
tissue sarcoma, and there is no evidence of chloracne within 
one year following herbicide exposure in service.  There is 
also no other evidence suggesting a link between a current 
skin disorder and service.  Again, the only evidence 
supporting such a nexus is the veteran's lay opinion, but he 
has not been shown to possess the requisite medical knowledge 
needed to render a competent opinion regarding causation.  
See Grottveit v. Brown, 5 Vet. App. at 93.  In the absence of 
medical evidence to support the veteran's claim for service 
connection for a skin disorder, with soft tissue sarcoma, to 
include as secondary to herbicide exposure in Vietnam, this 
claim must be denied as not well grounded.  See Epps v. 
Gober, 126 F.3d at 1467-68.

IV.  Residuals of exposure to ionizing radiation

In general, service connection for a condition which is 
claimed to be attributable to ionizing radiation exposure 
during service may be established if the veteran has one of 
15 types of cancer for which there is a presumption of 
service connection under 38 U.S.C.A. § 1112(c) (West 1991) 
and 38 C.F.R. 3.309(d) (1999).  Additionally, 38 C.F.R. § 
3.311(b) (1999) contains a list of "radiogenic diseases" 
which will be service-connected if certain conditions 
specified in that regulation are met.

In this case, the veteran has argued that he suffers from 
residuals of ionizing radiation.  However, he has not been 
shown to have been treated for any of the types of cancer 
listed in 38 C.F.R. § 3.309(d) (1999).  Additionally, the 
veteran does not suffer from any of the "radiogenic 
diseases" listed in 38 C.F.R. § 3.311(b) (1999).  The Board 
observes that the veteran has been diagnosed with prostatitis 
and benign prostate hypertrophy, but these are diseases 
separate from prostate cancer, which is listed in 38 C.F.R. 
§ 3.311(b).  Again, his lay contentions in support of his 
claim do not constitute competent medical evidence, as he has 
not been shown to possess the requisite level of medical 
expertise needed to render a diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. at 93.  As such, in the absence of a 
diagnosis signifying any of the diseases listed in 38 C.F.R. 
§§ 3.309(d) and 3.311(b), the veteran's claim must be denied 
as not well grounded.

V.  Conclusion

In this case, the Board observes that the RO denied the 
veteran's claims for service connection for a skin disorder 
and residuals of exposure to ionizing radiation on their 
merits in the appealed April 1998 rating decision, while the 
Board has denied all of the veteran's claims for service 
connection, except for the claim for service connection for a 
right knee disorder, as not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board observes that, during several of his VA 
examinations in 1997, the veteran reported private treatment 
for his claimed lung, low back, and prostate disorders.  In 
this regard, the Board would point out that the VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran 
of the evidence needed to complete his application for 
service connection when the VA is aware of the existence of 
relevant evidence.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. 
App. at 77-78.  Essentially, the veteran needs competent 
medical evidence of a relationship between his current 
disabilities and service.




ORDER

The claim of entitlement to service connection for a right 
knee disorder is granted.

A well-grounded claim not having been submitted, entitlement 
to service connection for macular degeneration is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a prostate disorder, with urinary 
problems, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for peripheral neuropathy, with 
weakness in the legs and numbness in the right hand, fingers, 
and elbow, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a low back disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for generalized arthritis is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a lung disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for impotence is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a skin disorder, with soft tissue 
sarcoma, to include as secondary to herbicide exposure in 
Vietnam, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for the residuals of exposure to 
ionizing radiation is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

